 

Exhibit 10.2

 

 

Boxlight [ex10-2_001.jpg]

 

Boxlight Corporation

1045 Progress Circle

Lawrenceville, GA 30043

www.boxlight.com

 

June 30, 2020

 

Chuck Amos

3327 Tripoli Blvd.

Punta Gorda, FL 33950

 

Re: Boxlight Board of Directors

 

Dear Mr. Amos:

 

This letter will serve to outline our mutual agreement and understanding with
regard to your appointment to the board of directors (the “Board”) of Boxlight
Corporation, a Nevada corporation (“Boxlight” or the “Company”). It is
understood that you will become a member of the Board of Boxlight effective as
of the date of this letter agreement. You will also serve as the Chair of the
Nominating and Governance Committee.

 

Boxlight’s Class A Common Stock is listed on the Nasdaq Capital Market under the
ticker symbol “BOXL.”

 

In connection with this Board appointment, you agree to:

 

  ● Include in all required filings with the Securities and Exchange Commission
(the “SEC”) the listing of your name as a director of Boxlight;         ●
Furnish to Boxlight and its securities counsel your resume for at least the past
five years for inclusion in the Company’s Form 10-K and other required filings;
        ● Submit to a background check; and         ● Complete and submit to
Boxlight’s counsel an officers and directors questionnaire.

 

In consideration for your agreement to serve on the Board, Boxlight hereby
agrees to grant to you $50,000 in Boxlight Restriced Stock Units (the “RSUs”),
in accordance with the terms of the 2014 Boxlight Corporation Stock Incentive
Plan. The RSUs will be calculated using the per share closing price on the date
this agreement is signed and will vest quarterly over a period of one year.

 

The Company agrees to maintain not less than $5.0 million of officers and
directors liability insurance coverage.

 

If the above is acceptable, please so indicate by executing and returning a copy
of this letter agreement in the space provided below.

 

Very truly yours,

 

Michael Pope   CEO & Chairman   Boxlight Corporation       ACCEPTED AND AGREED  
    /s/ Chuck Amos   Chuck Amos  

 

 

 

 